Citation Nr: 1001064	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  04-28 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for cause of death.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1968, and from April 1970 to October 1971.  The Veteran 
received an honorable discharge following his first period of 
active duty; however, the evidence shows he received a 
discharge under other than honorable conditions for his 
second period of active duty.  

The Veteran died in January 2003.  The appellant is seeking 
entitlement to benefits as the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) above.  

In March 2007, the appellant testified before a Decision 
Review Officer (DRO) at the RO.  The appellant also testified 
before the undersigned Veterans Law Judge at a Travel Board 
hearing in May 2007.  Transcripts from both hearings are 
associated with the claims file.  

This claim was denied by the Board in a decision dated in 
December 2007.  The appellant appealed the denial to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 2008 the Court remanded the claim on the basis of a 
Joint Motion for Remand entered into by the parties.  


FINDINGS OF FACT

1.  The Veteran died in January 2003.  According to the 
official certificate of death, the immediate cause of death 
is listed as a myocardial infarction due to or as a 
consequence of failure to thrive, due to or as a consequence 
of metastatic hepatocellular carcinoma.  The death 
certificate also lists cirrhosis and chronic hepatitis C 
virus as other significant conditions contributing to the 
death but not resulting in the underlying cause of death.

2.  At the time of the Veteran's death, service connection 
was established for posttraumatic stress disorder (PTSD), 
rated as 100 percent disabling, effective March 1994.  

3.  The competent and probative evidence of record 
establishes that the Veteran's chronic alcoholism contributed 
significantly to the development of his metastatic 
hepatocellular carcinoma, the underlying cause of death.  

4.  The competent and probative evidence of record is in 
approximate balance as to whether the Veteran's service-
connected PTSD caused or aggravated his chronic alcoholism.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the appellant, the Board 
concludes that service-connected PTSD caused or aggravated 
the Veteran's chronic alcoholism, which contributed 
significantly to the development of hepatocellular carcinoma, 
the underlying cause of the Veteran's death.  38 U.S.C.A. §§ 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

Given the fully favorable decision, discussed below, the 
Board finds that any issue with regard to the timing or 
content of the VCAA notice provided to the appellant is moot 
or represents harmless error.  As to additional notice 
regarding the effective date to be assigned, the RO will 
address this matter in effectuating the award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312 (2009).  

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

According to the official certificate of death, the Veteran 
died on January [redacted], 2003.  The immediate cause of death is 
listed as a myocardial infarction due to or as a consequence 
of failure to thrive, due to or as a consequence of 
metastatic hepatocellular carcinoma.  The death certificate 
also lists cirrhosis and chronic hepatitis C virus as other 
significant conditions contributing to the death but not 
resulting in the underlying cause, e.g., metastatic 
hepatocellular carcinoma.  At the time of the Veteran's 
death, service connection was established for posttraumatic 
stress disorder (PTSD), rated as 100 percent disabling, 
effective from March 1994.  

The appellant contends that the Veteran's service-connected 
PTSD caused him to abuse alcohol as a means of coping with 
his feelings from serving in Vietnam, and that his alcoholism 
contributed to the development of his hepatocellular 
carcinoma, or liver cancer.  In the alternative, the 
appellant contends that the Veteran was exposed to the 
herbicide Agent Orange during his military service in Vietnam 
and that such exposure contributed to his death.  

In support of her claim, the appellant submitted a July 2003 
statement from N.A.D., M.D., the physician who treated the 
Veteran from December 2002 until his death in January 2003.  
Dr. N.A.D. stated that all cancer patients have an immediate 
cause of death such as respiratory failure, myocardial 
infarction, pulmonary embolus, intracranial hemorrhage, or 
ventricular arrhythmia that is not the diagnosis of record.  
He further stated that the cause of death by disease category 
is in the third line, which in this case was metastatic 
hepatocellular carcinoma.  Dr. N.A.D. stated that the Veteran 
had two underlying problems predisposing to the development 
of hepatocellular carcinoma, including chronic hepatitis C, 
which in and of itself is thought to carry a 10 percent 
lifetime risk of liver cancer, and a history of alcoholism, 
which increased the risk of liver cancer significantly.  In 
conclusion, Dr. NAD stated that, in his professional opinion, 
the Veteran died due to complications of advanced metastatic 
hepatocellular carcinoma, with underlying cirrhosis and 
emphysema, with predisposing illnesses of chronic hepatitis C 
and long-standing alcoholism.  

The Board considers Dr. N.A.D.'s July 2003 medical opinion to 
be competent medical evidence and notes that it is supported 
by the other evidence of record, namely the January 2005 VA 
opinion rendered by M.G., M.D.  Dr. M.G. reviewed the 
Veteran's medical records and noted the Veteran had a very 
extensive and significant high volume of alcohol consumption 
for a large part of his life.  She noted that hepatocellular 
carcinoma has several significant risk factors, including 
chronic hepatitis C, cirrhosis, and cigarette smoking.  Dr. 
M.G. stated that cirrhosis and chronic hepatitis C can be 
caused by a number of reasons, including hepatitis C and 
heavy alcohol use.  With respect to this Veteran, Dr. M.G. 
stated that it is not known if the Veteran had cirrhosis 
before he was diagnosed with cancer because a liver biopsy 
was not conducted prior to his diagnosis in 2002.  Dr. M.G. 
stated, however, that given the available data and review of 
medical literature, it is likely that the veteran's tobacco 
use but particularly his chronic hepatitis C and extensive 
alcohol abuse contributed significantly to the development of 
his hepatocellular carcinoma, although the exact percentages 
cannot be determined.

Based upon the foregoing, the Board finds that, while 
alcoholism is not specifically listed on the Veteran's death 
certificate as a condition contributing to his death, the 
preponderance of the competent medical evidence of record 
establishes that the Veteran's long-standing history of 
alcoholism significantly contributed to the development of 
his hepatocellular carcinoma.  As such, the remaining issue 
to be resolved is whether there is competent evidence of 
record which establishes that the there is a causal 
connection between the Veteran's service-connected PTSD and 
alcoholism. 

As an initial matter, the Board notes that the medical 
opinions rendered by Dr. N.A.D. in July 2003 and Dr. M.G. in 
January 2005 do not address the relationship between the 
Veteran's service-connected PTSD and alcoholism.  Instead, 
Drs. N.A.D. and M.G. addressed the relationship between the 
Veteran's alcoholism and hepatocellular carcinoma, which as 
shown above, has been conceded.  

The evidentiary record contains conflicting evidence as to 
whether the Veteran's PTSD is causally related to his 
alcoholism.  It is the responsibility of the Board to weigh 
the evidence, including the medical evidence, and determine 
where to give credit and where to withhold the same and, in 
so doing, the Board may accept one medical opinion and reject 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is 
mindful that we cannot make our own independent medical 
determinations, and that we must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans v. West, supra; see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

In February 2009, VA requested a medical opinion which 
addressed the likelihood that the Veteran's PTSD is causally 
related to his alcoholism.  In March 2009, a VA psychiatrist, 
Dr. P.M., reviewed the claims file and noted the Veteran's 
long history of alcohol abuse starting at age 16, as well as 
his history of severe poly-substance abuse.  Dr. P.M. stated 
that a certain percentage of patients have concomitant PTSD 
and poly-substance abuse or dependence.  He stated, however, 
that it is not possible to state without speculation that the 
Veteran's service-connected PTSD was more likely than not or 
as likely as not the proximate cause of his chronic 
alcoholism, as the evidence shows alcohol abuse started prior 
to military service.  As to whether the alcoholism was 
aggravated by service-connected PTSD, Dr. P.M. stated that it 
is possible that his chronic alcoholism was aggravated by his 
PTSD, but it is not possible from review of his records to 
establish whether such aggravation did occur and to what 
extent, without speculation.  

In July 2009, Dr. P.M. provided an addendum to his previous 
report, stating that it is not possible to conclude that PTSD 
is the proximate cause of the Veteran's alcoholism because 
alcohol abuse started even before the development of service-
related PTSD.  As to aggravation, Dr. P.M. noted that the 
presence of other concomitant mental disorders can aggravate 
chronic alcoholism.  However, he stated that alcohol abuse 
starting at an early age can also progress to chronic 
alcoholism or dependence with or without the presence of 
other concomitant mental illnesses, such as PTSD.  Dr. P.M. 
stated that it is just as likely that the Veteran's alcohol 
abuse could have progressed to chronic alcoholism even if he 
did not have PTSD.  As such, Dr. P.M. stated that it is not 
possible to conclude that the PTSD was more likely than not 
to have caused progression of his alcoholism without 
speculation.  

The medical opinions provided by Dr. P.M. are considered 
competent and probative medical evidence because they are 
based upon a review of the claims, factually accurate, fully 
articulated, and are supported by a sound reasoning for the 
conclusion.  In this regard, while Dr. P.M. stated he was 
unable to provide the opinions requested, he provided 
supporting rationale as to why a non-speculative opinion 
cannot be provided.  

In November 2008, the appellant submitted a medical opinion 
from G.O., M.D., dated October 2008, which addressed the 
relationship between the Veteran's service-connected PTSD and 
alcoholism.  Dr. G.O. noted the Veteran's history of PTSD and 
alcohol dependence prior to his death, and she also noted a 
psychological evaluation in October 1994, which contained a 
diagnosis of PTSD and concluded that "the test data point to 
disabling symptoms of lifetime and current PTSD and history 
of alcohol and drug dependence all of which appear to be 
related to intensely traumatic experiences in Vietnam."  Dr. 
G.O. stated that research findings indicate that 35 percent 
of those diagnosed with PTSD have concomitant substance abuse 
or dependency.  She also stated that diagnosis and treatment 
for combat-related PTSD was not available until at least a 
decade after the war and that the absence of intensive care 
required by those with very debilitating forms of PTSD, 
including the Veteran, made it more likely for alcohol and 
other substances to be chronically utilized for relief from 
severe symptoms.  In sum, Dr. G.O. opined that, in light of 
the medical evidence which shows a dynamic interweaving of 
the Veteran's PTSD and drinking, coupled with research and 
the historical perspective noted above, it is more likely 
than not that the Veteran's PTSD either caused or 
significantly aggravated the Veteran's alcohol abuse.  

While the October 2008 medical opinion is considered 
competent medical evidence, the Board ascribes lessened 
probative value to the opinion because it is not clear if Dr. 
G.O. was informed of all relevant facts in this case.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  
There is no indication as to what evidence Dr. G.O. reviewed 
prior to rendering her opinion, other than the evidence cited 
in the statement, which raises a question as to whether she 
had access to all pertinent information in this case.  In 
this context, the Board notes that Dr. G.O. did not address 
the evidence of record which shows the Veteran began drinking 
at age 16, which is a significant fact when attempting to 
determine whether there is a causal relationship between the 
Veteran's PTSD and alcoholism.  

Nevertheless, in September 2009, the appellant submitted a 
statement from M.L.C., M.D., which concludes that the 
Veteran's PTSD was a profound contributing factor to the 
development of his alcohol dependence.  Dr. M.L.C. documented 
his review of the medical record, noting the evidence of 
alcohol use, as opposed to alcohol abuse or dependence, at 
age 16, and the development and treatment of his alcohol 
dependence and PTSD following service.  Dr. M.L.C. also noted 
the October 1994 psychological evaluation wherein the 
examiner associates the Veteran's substance use disorder with 
his PTSD.  

In support of his conclusion that PTSD contributed to the 
Veteran's alcohol dependence, Dr. M.L.C. stated that the 
Veteran did not have a diagnosis of substance use disorder 
prior to or during his service in Vietnam, but that the 
evidence shows alcohol dependence was exacerbated profoundly 
after service and is documented as being used by the Veteran 
to mitigate his PTSD symptoms.  In this regard, Dr. M.L.C. 
notes that an March 2000 VA examination report reflects that 
the Veteran used alcohol to mitigate his symptoms; however, 
the findings to which Dr. M.L.C. refers in this regard are 
not included in the March 2000 VA examination report, as read 
by the Board.  Nevertheless, Dr. M.L.C. also noted that the 
medical evidence shows the Veteran's substance use disorder 
worsened in lockstep with his PTSD symptoms.  

Dr. M.L.C. also stated that medical literature has several 
articles that link PTSD and alcohol in a causal relationship, 
to which he cited at the end of his opinion.  In this regard, 
while all of the articles cited at the end of the medical 
opinion address PTSD in some way, each article cited does not 
address the causal relationship between PTSD and alcohol 
abuse.  Instead, the articles that address PTSD and alcohol 
abuse show findings such as a high percentage of veterans 
with PTSD also have alcohol dependency or that the onset of 
alcoholism and substance abuse is typically associated with 
the onset of PTSD symptoms.  The articles do not 
unequivocally show that PTSD causes or aggravates alcohol 
abuse, or vice versa.  Dr. M.L.C. also addressed the other 
medical opinions of record, noting findings and conclusions 
with which he disagreed.  In sum, Dr. M.L.C. determined that 
the Veteran's PTSD was a causative mechanism for the 
development of alcohol dependence.  

Dr. M.L.C.'s September 2009 opinion is considered competent 
and probative medical evidence because it is factually 
accurate, as it appears Dr. M.L.C. was informed of all 
relevant evidence in this case, fully articulated, and is 
supported by a sound reasoning for the conclusion.  The Board 
does note that some of the findings contained in the 
September 2009 statement are not completely accurate; 
however, the Board finds that the overall probativeness of 
the opinion is not affected thereby because the opinion would 
be probative without the inaccuracies.  

Based on the foregoing medical evidence, namely the medical 
opinions provided by Dr. P.M. in 2008 and the September 2009 
opinion from Dr. M.L.P., the Board finds that the evidence 
raises a reasonable doubt as to whether the Veteran's 
alcoholism was aggravated by service-connected PTSD.  Indeed, 
while the evidence shows the Veteran began using alcohol 
before service and continued to drink alcohol during service, 
the evidence also shows the Veteran began drinking heavily 
after service.  See Undated and December 1988 Psychological 
Assessment.  The record also contains medical evidence that 
the Veteran's post-service alcohol abuse is related to his 
experiences in service.  See October 1994 Psychological 
Evaluation.  

For the appellant to be successful in her claim, she needs to 
show only that it is at least as likely as not that the 
Veteran's service-connected PTSD caused or aggravated his 
alcoholism, which resulted in liver problems, including 
hepatocellular carcinoma, which caused his death.  See 38 
U.S.C.A. § 5107 (West 2002).  Here, the Board finds that 
standard has been met.

In summary, having weighed the evidence both in support of 
and against the claim, the Board concludes that the 
preponderance of evidence is not against finding in favor of 
the appellant.  Therefore, without finding error in the 
previous action taken by the RO, the Board will exercise its 
discretion to find that the evidence is in relative 
equipoise, and will conclude that service connection for 
cause of death is warranted.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra.

ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


